Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 4, 2015

                                     No. 04-15-00095-CV

                            IN THE INTEREST OF N.B., a Child,

                  From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-PA-00469
                     Honorable Charles E. Montemayor, Judge Presiding


                                        ORDER
       Appellants have each filed a motion for extension of time to file their briefs. We
grant the motions. We order both appellants’ briefs to be filed by May 12, 2015.




                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of May, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court